TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00311-CV


Viola Wells, Appellant

v.


Kingsland Estates #1 Homeowner's Association, Appellee





FROM THE COUNTY COURT AT LAW OF LLANO COUNTY

NO. 01499, HONORABLE J. P. DODGEN, JUDGE PRESIDING 



ORDER

	The Clerk of this Court filed appellant's notice of appeal on May 25, 2001.  The
clerk's record was filed on August 17, and the reporter's record was filed on October 17, 2001. 
Accordingly, appellant's brief was due November 16.  
	On November 6, 2001, appellant's counsel filed a motion to withdraw along with a
motion for extension of time to file the appellant's brief.  Both motions were granted, and the
deadline for filing the appellant's brief was extended to December 17, 2001.  Appellant failed to
comply with this deadline.
	On January 4, 2002, the Court received a letter from appellant's son, Michael Wells,
requesting a new deadline for filing the appellant's brief.  The letter was not filed, however, because
it failed to include any evidence that Wells is authorized to file motions on behalf of appellant. 
According to rule 9.1 of the rules of appellate procedure, documents filed with the Court must be
signed by counsel representing a party, or if a party is not represented by counsel, the party must sign
the documents.  Tex. R. App. P. 9.1.  
	Accordingly, the Court orders appellant to provide a reasonable explanation by April
2, 2002 for her failure to timely file a brief.  If appellant fails to timely provide a reasonable
explanation, the Court will dismiss this appeal for want of prosecution.  See Tex. R. App. P.
38.8(a)(1), 42.3(b).
	It is ordered March 21, 2002.


  
					Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish